192 F.2d 933
Michael (Micky) COHEN, Appellant,v.UNITED STATES of America, Appellee.
No. 13202.
United States Court of Appeals Ninth Circuit.
Dec. 13, 1951.

Morris Lavine, Los Angeles, Cal., for appellant.
Walter S. Binns, Acting U.S. Atty., Los Angeles, Cal., for appellee.
Before MATHEWS, STEPHENS, HEALY, BONE, ORR and POPE, Circuit Judges.
PER CURIAM.


1
The order made by Chief Judge William Denman on November 27, 1951, admitting appellant to bail in the sum of $5,000, is hereby vacated.

CLIFTON MATHEWS
WILLIAM HEALY
HOMER T. BONE
WALTER L. POPE

2
United States Circuit Judges.


3
POPE, Circuit Judge (concurring).


4
I have joined in this order because I am convinced that Judge Denman's order of August 23, 1951, Ex parte Cohen, 9 Cir., 191 F.2d 300, was right.  I think it was right for an additional reason, not therein stated, which is that Sec. 1001 of 18 U.S.C. became effective September 1, 1948, as of which date Title 18 was 'enacted into positive law' by chapter 645 of the Laws of the 80th Congress, 2nd Session, approved June 25, 1948.  It is inconceivable to me that this section could be deemed 'repealed' by any section of the Internal Revenue Code which was enacted February 10, 1939.


5
As I think the question discussed in Judge Denman's order is not a substantial one which should be determined by this court, and as I observe no other substantial question in the case, I think bail must be denied.


6
ORR, Circuit Judge.


7
I join in the order for the reasons stated by Judge POPE in his concurrence.


8
STEPHENS, Circuit Judge.


9
I join in the order on the showing made by the very limited portion of the record presented to us.  I do not, by joining in the order, foreclose my taking a different view when the whole record is here.